                                                                           Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

LESTER WASHINGTON,

      Plaintiff,

vs.                                         Case No.: 3:18cv446/RV/EMT

STATE OF FLORIDA, et al.,

     Defendants.
____________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 23, 2019 (ECF No. 68). The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). The

plaintiff has filed an objection (ECF No. 70), and I have made a de novo review of

that objection.

      Having considered the Report and Recommendation, and the plaintiff’s

objection thereto, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:
                                                                              Page 2 of 2

       1.      The chief magistrate judge’s Report and Recommendation (ECF No. 68)

is adopted and incorporated by reference in this order.

       2.      The Motions to Dismiss (ECF Nos. 34, 36, 40) are GRANTED, and

Plaintiff’s claims are DISMISSED as follows:

               a.     Plaintiff’s claims against Defendant Escambia County School

District/School Board are DISMISSED WITH LEAVE TO AMEND;

               b.     Plaintiff’s claims against the remaining Defendants are

DISMISSED WITHOUT LEAVE TO AMEND.

       3.      The case is recommitted to the assigned magistrate judge for issuance of

an order directing Plaintiff to file a Second Amended Complaint.

       DONE AND ORDERED this 10th day of September, 2019.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv446/RV/EMT
